Motion by appellant to prosecute appeal as a poor person, granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s and respondent’s typewritten briefs, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the Attorney-General. Appellant’s time to perfect the appeal is enlarged to the April Term, beginning March 26, 1962; appeal ordered on the calendar for said term. Motion for assignment of counsel granted. Albert L. Heeht, Esq., 1 Washington St., Poughkeepsie, N. Y., is assigned as counsel to prosecute the appeal. Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.